DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a ring gear for an epicyclic or planetary reduction gear for a turbine engine, said ring gear extending around an axis and comprising first and second coaxial annular elements and comprising respectively two inner annular teeth sets of different orientation, each of said teeth sets having a pitch diameter and a median plane substantially perpendicular to said axis, and the intersection point in an axial cross-section of the ring gear, said first and second annular elements further comprising respectively first and second radially outer annular flanges for attaching said first and second elements to each other, wherein each of said first and second flanges comprises a peripheral portion extending in a plane that is angled with respect to said axis and that passes substantially through said intersection point and wherein the centreline of said peripheral portion passes through said intersection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11022045 B2	Niepceron; Clément Paul René et al: discloses prior art that is similar to the claimed invention, see Fig. 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DEREK D KNIGHT/Primary Examiner, Art Unit 3659